Citation Nr: 1223334	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

Whether new and material evidence has been received to reopen the claim of service connection for hysterectomy (claimed as loss of use of a creative organ).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1968.  

By rating action in October 1972, the RO, in part, denied service connection for hysterectomy with bilateral salpingo-oophorectomy.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO which, in part, denied service connection for loss of a creative organ due to hysterectomy.  The Board, in part, remanded the issue on appeal for additional development in March 2011.  

As explained in the March 2011 remand, the issue on appeal was initially certified to the Board as a claim of service connection for loss of use of a creative organ.  However, the underlying basis of the claim was one of service connection for a hysterectomy, which was denied previously in 1972, and is a final decision.  Therefore, the issue was recharacterized by the Board to reflect the proper adjudicatory considerations of the issue on appeal.  


FINDINGS OF FACT

1.  Service connection for hysterectomy with bilateral salpingo-oophorectomy was finally denied by an unappealed rating decision in October 1972.  

2.  The evidence received since the October 1972 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for hysterectomy with bilateral salpingo-oophorectomy.  



CONCLUSIONS OF LAW

1.  The October 1972 RO decision that denied service connection for hysterectomy with bilateral salpingo-oophorectomy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for hysterectomy.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2007 and March 2011.  Although the latter notification letter was not sent prior to initial adjudication of the Veteran's claim in March 2007, this was not prejudicial to her as the claim was subsequently readjudicated and supplement statements of the case (SSOC) were promulgated, most recently in March 2012.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Furthermore, based on the communications sent to the Veteran and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and, based on her contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for a hysterectomy (claimed as loss of use of a creative organ), the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for hysterectomy with bilateral salpingo-oophorectomy was finally denied by the RO in October 1972.  There was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the October 1972 rating decision included the Veteran's service treatment records (STRs), VA medical records from February to May 1972, and a July 1972 VA psychiatric examination report.  

The STRs showed that the Veteran was treated for abdominal pain associated with an appendicitis in May 1967, for gastroenteritis in October 1967, and for intrauterine pregnancy in May 1968.  On the latter occasion, the Veteran had lower abdominal pain for two days and nausea on the morning she went on sick call on May 6, 1968.  A physical examination showed her uterus size was consistent with 10 week pregnancy and additional laboratory studies confirmed her pregnancy.  The Veteran elected to be discharged from service and was separated on May 10, 1968.  The STRs did not show any signs or symptoms of a gynecological disorder and all clinical findings were normal.  

The VA records showed that the Veteran was hospitalized for chronic gynecological problems in February 1972, and underwent total hysterectomy with bilateral salpingo-oophorectomy in April 1972.  On admission, the Veteran reported a history of vaginal bleeding and discharge since January 1971, and that she underwent dilation and curettage (D&C) in March 1971.  The Veteran was readmitted in May 1972, for drainage of a chronic salpingo cyst.  

The evidence added to the record since the October 1972 rating decision consists primarily of VA and private medical records, including records from the Social Security Administration showing treatment for various maladies, including occasional gynecological problems from 1972 to the present.  The record also showed that the Veteran's pregnancy resulted in the birth of a son in December 1968.  

In this case, the additional evidence does not offer any new or probative information showing that the Veteran's hysterectomy was related to her military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed no complaints, treatment, abnormalities or diagnosis for any gynecological disorder in service or until nearly four years after discharge from service.  

The evidence added to the record since the October 1972 rating decision shows treatment for various maladies, but does not include any competent evidence that her loss of a creative organ from a hysterectomy was related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

As to the Veteran's assertions in an e-mail message received in March 2012, that she was hospitalized for abdominal pain on numerous occasions in service and that these records were not in her health file, the Board finds her contentions are mistaken.  The STRs do show that she was hospitalized for abdominal pain from an appendicitis, and that she was seen on several occasions for gastroenteritis.  However, the STRs do not show any complaints or findings for any gynecological disorder in service or until nearly four years after her discharge from service.  

While the Veteran may believe that her loss of a creative organ from hysterectomy is related to service, she is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  

As a whole, the additional medical evidence does not offer any new or probative information showing that the Veteran's hysterectomy was related to military service, and is essentially cumulative or redundant of evidence already of record.  The evidence previously considered showed no complaints, treatment, abnormalities or diagnosis for any chronic gynecological problems in service or until nearly four years after service.  The additional evidence shows no more.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a hysterectomy, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


